The plaintiff below, opposing attorneys, and the issues are the same, and the evidence tendered by the defendants is in effect the same as in the case of I. J. Gordon et al. v. W. T. Rawleigh Co., this day decided, ante, p. 235. The opinion and syllabus in that case are adopted as the opinion and syllabus in this case, and the judgment is affirmed.
Defendant in error in this case has asked for a judgment against the sureties on the supersedeas bond filed herein, in the event the judgment of the trial court should be affirmed, it appearing that judgment herein was superseded by a bond on which S.E. Neill, J. B. Boone, W. H. Neill, and Emmett Neill were sureties. Judgment is therefore rendered against the said sureties on the supersedeas bond.
By the Court: It is so ordered.